Case 4:18-cv-00442-ALM-CMC Document 165 Filed 06/25/20 Page 1 of 3 PageID #: 9000



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   ED BUTOWSKY,                                     §
                                                    §
           Plaintiff,                               §
                                                    §
   V.                                               §          CIVIL ACTION NO.
                                                    §
   DAVID FOLKENFLIK, ET AL.,                        §          4:18-CV-00442-ALM
                                                    §
           Defendants.                              §



  JOINT REPORT ON PARTIES’ CONFERENCE REGARDING THE PRODUCTION OF
    ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS


         Pursuant to the Court’s sealed June 5, 2020 Order granting in part and deferring in part

  Defendants’ Motion to Compel Discovery (Dkt. 147), counsel for Plaintiff Ed Butowsky

  (“Plaintiff” or “Butowsky”) and counsel for Defendants David Folkenflik, National Public Radio,

  Inc., Edith Chapin, Leslie Cook and Pallavi Gogoi (collectively, “Defendants” or “NPR”) (and,

  together with Plaintiff, the “Parties”), met and conferred to formulate a draft ESI protocol to govern

  the discovery and examination of items subject to disclosure as a result of the Court’s Order on

  Defendants’ Motion to Compel Discovery (Dkt. 85) (the “Motion”).

         The Parties have developed the attached Joint Stipulation and Proposed Order Regarding

  E-Discovery (the “ESI Protocol”) to govern discovery in this case. The ESI Protocol contemplates

  a forensic examination of Plaintiff’s accounts and devices and includes key word searches so as to

  control costs and to keep discovery proportional to the needs of this case. The Parties’ agreed-upon

  search terms are incorporated in the Agreed Order accompanying this report and attached hereto

  as Exhibit A. The Parties respectfully request that this Court enter the accompanying proposed

  Agreed Order to govern discovery procedures in this litigation in this case.


  JOINT REPORT ON ESI PROTOCOL                                                                  Page 1
Case 4:18-cv-00442-ALM-CMC Document 165 Filed 06/25/20 Page 2 of 3 PageID #: 9001



  Respectfully Submitted,

  By: /s/ Laura Lee Prather                By: /s/ Ty Odell Clevenger
  Laura Lee Prather                        Ty Odell Clevenger
  State Bar No. 16234200                   Texas Bar No. 24034380
  laura.prather@haynesboone.com            P.O. Box 20753
  Wesley D. Lewis                          Brooklyn, NY 11202-0753
  State Bar No. 24106204                   979-985-5289 (phone)
  wesley.lewis@haynesboone.com             979-530-9523 (fax)
  HAYNES AND BOONE, LLP                    tyclevenger@yahoo.com
  600 Congress Avenue, Suite 1300
  Austin, Texas 78701                      Steven S. Biss (VSB # 32972)
  Telephone:     (512) 867-8400            300 West Main Street, Suite 102
  Telecopier: (512) 867-8470               Charlottesville, Virginia 22903
                                           Telephone: (804) 501-8272
  David H. Harper                          Facsimile: (202) 318-4098
  State Bar No. 09025540                   Email: stevenbiss@earthlink.net
  david.harper@haynesboone.com             (admitted pro hac vice)
  Stephanie N. Sivinski
  State Bar No. 24075080                   Attorneys for Plaintiff
  stephanie.sivinski@haynesboone.com
  HAYNES AND BOONE, LLP
  2323 Victory Avenue, Suite 700
  Dallas, Texas 75219
  Telephone:     (214) 651-5000
  Telecopier: (214) 651-5940

  David J. Bodney
  admitted pro hac vice
  bodneyd@ballardspahr.com
  Ian O. Bucon
  admitted pro hac vice
  buconi@ballardspahr.com
  BALLARD SPAHR LLP
  1 E. Washington Street, Suite 2300
  Phoenix, Arizona 85004-2555
  Telephone:    (602) 798-5400
  Telecopier: (602) 798-5595

  Attorneys for Defendants




  JOINT REPORT ON ESI PROTOCOL                                               Page 2
Case 4:18-cv-00442-ALM-CMC Document 165 Filed 06/25/20 Page 3 of 3 PageID #: 9002



                                  CERTIFICATE OF SERVICE

          On June 25, 2020, I electronically submitted the foregoing document with the clerk of court
  for the U.S. District Court, Eastern District of Texas, and therefore have served all counsel of
  record electronically through the Court’s ECF system.


                                                       /s/ Laura Lee Prather
                                                       Laura Lee Prather




  JOINT REPORT ON ESI PROTOCOL                                                                Page 3
